TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00231-CV



                                        In re Chris Elliott




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                              ORDER


PER CURIAM

               Relator Chris Elliott has filed a petition for writ of mandamus and an emergency

motion for temporary relief and request for stay. See Tex. R. App. P. 52.1, 52.10. We grant the

motion for temporary relief and stay all proceedings, pending further order of this Court. The Court

orders the real party in interest MagneGas Corporation to file a response to the petition for writ of

mandamus on or before April 18, 2016.

               It is ordered April 7, 2016.



Before Chief Justice Rose, Justices Pemberton and Bourland